THE LAW OFFICES OF SEAN M. MAHER, PLLC

 

 

 

OS OLNIENT ' December 5, 2019-
+o ne ee

a wit at eY FLED E
viAgCR OEE neee

WDatk FELDER

 

 
  
 

 

The Honorable Georse B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

RE: United States v. Terrell Polk, 17 Cr. 649 (GBD)

Dear Judge Daniels:

On behalf of Mr. Polk, I respectfully write to request that the sentencing hearing IELS
scheduled for December 19, 2019 be adjourned sine die and, jointly with the government, to
propose a briefing schedule in connection to the Rule 33 motion now pending before the Court.

Earlier today I filed a Rule 33 motion for new trial on Mr. Polk’s behalf, Doc. Nos. 158
& 159, and I believe that it would be appropriate to adjourn Mr. Polk’s sentencing sine die until
the issues raised in the Rule 33 motion are resolved. I have notified the government of the
proposed adjournment of Mr. Polk’s sentencing and have been informed by AUSA Nicholas
Folly that the government consents to my adjournment request.

After speaking with Mr. Folly, I am making a joint request to the Court concerning a
briefing schedule for the Rule 33 motion. After discussing our respective schedules and the
upcoming holidays, the government and [jointly request that the Court grant the government
until January 9, 2020 to file its response to the Rule 33 motion and grant Mr. Polk until January
23, 2020 to file any reply. On behalf of Mr. Polk, I consent to the exclusion of time during the
pendency of the Rule 33 motion before the Court.

The Court's consideration is greatly appreciated.
Respectfully submitted,
/S/
Sean M. Maher

Counsel for Mr. Terrell Polk

cc: Opposing counsel (via ECF)

233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
(212) 661-5333 e (347) 548-9959 FAX
WWW .SEANMAHERLAW.COM

 

 
